Case 3:17-cv-01017-BEN-JLB Document 103 Filed 08/28/20 PageID.8236 Page 1 of 1




                       UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                           AUG 28 2020
                                                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
 VIRGINIA DUNCAN; et al.,                          No.    19-55376

                  Plaintiffs-Appellees,            D.C. No.
                                                   3:17-cv-01017-BEN-JLB
   v.                                              Southern District of California,
                                                   San Diego
 XAVIER BECERRA, in his official capacity
 as Attorney General of the State of      ORDER
 California,

                  Defendant-Appellant.

 Before: CALLAHAN and LEE, Circuit Judges, and LYNN,* District Judge.

        Plaintiffs-Appellees are directed to file a response to the Petition for

 Rehearing En Banc filed with this court on August 28, 2020. The response shall

 not exceed fifteen pages or 4,200 words, and shall be filed within 21 days of the

 date of this order.




        *
              The Honorable Barbara M. G. Lynn, United States Chief District
 Judge for the Northern District of Texas, sitting by designation.
